Mr. Chief Justice "Waite
delivered the opinion of the court.
The rule is well settled that distinct decrees against distinct parties on distinct causes of action, or on a single cause of action in which there are distinct liabilities, cannot be joined to give this court jurisdiction on appeal. Seaver v. Bigelows, 5 Wall. 208; Ex parte Baltimore & Ohio Railroad Co., 106 U. S. 5; Schwed v. Smith, 106 U. S. 188; Farmers’ Loan and Trust Co. v. Turner, 106 U. S. 265, 270; Adams Crittenden, 106 U. S. 576; Hawley v. Fairbanks, 108 U. S. 543; Fourth National Bank v. Stout, 113 U. S. 684; Stewart v. Dunham, 115 U. S. 61, 64. This is such a case. The suit was brought on a single instrument, by which, as it was adjudged, an agent of the several insurance companies named bound them severally, each for its proportionate share of one-fourth, to insure the property of Mrs. Helen M. Eitton for $12,000, and the decree is against .each company separately for its separate obligation under this instrument, to wit, $3433.50, and no more. The bill alleged the *370separate liability of each company, and prayed in substance, for decrees against them severally for tbe proportion assumed by each in tbe contract. Each company answered separately, all setting up the same defences.
Under these circumstances it was right for the Circuit Court to refuse the allowance of an appeal, and

The petition for a mandamus is consequently denied.